MEMORANDUM **
Gregory Henrick Donchevich appeals the sentence imposed upon revocation of his term of supervised release. He contends that 18 U.S.C. § 3583, which authorizes the imposition of a term of supervised release, is unconstitutional as applied under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Liero, 298 F.3d 1175 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.